                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUAN CARLOS ZAMBRANO,                               Case No. 19-cv-03332-HSG
                                   8                    Plaintiff,                           ORDER ADDRESSING PLAINTIFF'S
                                                                                             RECENT FILINGS
                                   9             v.

                                  10     ERIC GOLDING, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed letters with the Court requesting advice as to how to litigate this case and

                                  14   conduct discovery. See Dkt. Nos. 19, 22, 23. The Court cannot provide legal advice to litigants.

                                  15   Plaintiff may wish to consult the prison law library or the Court’s website for resources:

                                  16   https://www.cand.uscourts.gov/pro-se-litigants/. Future letters filed by plaintiff requesting legal

                                  17   advice or assistance with litigation strategy will be disregarded.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 11/27/2019

                                  20                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
